DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHANE RICHARDS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-0640

                              [May 16, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 06-17746CF10A.

   Shane Richards, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed. See Carter v. State, 127 So. 3d 572, 574 (Fla. 4th DCA 2012);
Martell v. State, 676 So. 2d 1030, 1031 (Fla. 3d DCA 1996).

CONNER, FORST and KLINGENSMITH, JJ., concur.


                          *           *         *

   Not final until disposition of timely filed motion for rehearing.